
	
		I
		111th CONGRESS
		2d Session
		H. R. 6522
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2010
			Mrs. Bachmann (for
			 herself, Mr. Gohmert,
			 Mr. Kingston,
			 Mr. Manzullo,
			 Mr. Akin, Mr. Garrett of New Jersey,
			 Mr. King of Iowa,
			 Mr. Burgess,
			 Mr. Latta, and
			 Mr. Bilirakis) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To prevent pending tax increases and to permanently
		  repeal estate and gift taxes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 End Tax Uncertainty Act of
			 2010.
		2.EGTRRA and JGTRRA
			 tax relief made permanent
			(a)Economic growth
			 and tax relief reconciliation act of 2001Title IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001
			 is hereby repealed.
			(b)Income tax rates
			 on dividends and net capital gainSection 303 of the Jobs and
			 Growth Tax Relief Reconciliation Act of 2003 is hereby
			 repealed.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Estate and gift
			 tax permanently repealedEffective for estates of decedents dying,
			 gifts made, or generation skipping transfers, after December 31, 2010, subtitle
			 B of the Internal Revenue Code of 1986 is repealed.
		4.Permanent
			 individual AMT relief
			(a)Modification of
			 alternative minimum tax exemption amount
				(1)In
			 generalParagraph (1) of section 55(d) of the Internal Revenue
			 Code of 1986 (relating to exemption amount) is amended to read as
			 follows:
					
						(1)Exemption amount
				for taxpayers other than corporationsIn the case of a taxpayer
				other than a corporation, the term exemption amount means—
							(A)the dollar amount
				for taxable years beginning in the calendar year as specified in the table
				contained in paragraph (4)(A) in the case of—
								(i)a
				joint return, or
								(ii)a
				surviving spouse,
								(B)the dollar amount
				for taxable years beginning in the calendar year as specified in the table
				contained in paragraph (4)(B) in the case of an individual who—
								(i)is
				not a married individual, and
								(ii)is not a
				surviving spouse,
								(C)50 percent of the
				dollar amount applicable under paragraph (1)(A) in the case of a married
				individual who files a separate return, and
							(D)$22,500 in the
				case of an estate or trust.
							For
				purposes of this paragraph, the term surviving spouse has the
				meaning given to such term by section 2(a), and marital status shall be
				determined under section
				7703..
				(2)Specified
			 exemption amountsSection
			 55(d) of such Code is amended by adding at the end the following new
			 paragraph:
					
						(4)Specified
				exemption amounts
							(A)Taxpayers
				described in paragraph
				(1)(A)For purposes of paragraph
				(1))(A)—
								
									
										
											For taxable years beginning in—The
						exemption amount is:
											
										
										
											2010$72,450
											
											2011$74,450
											
											2012$78,250
											
											2013$81,450
											
											2014$85,050
											
											2015$88,650
											
											2016$92,650
											
											2017$96,550
											
											2018$100,950
											
											2019$105,150
											
											2020$109,950.
											
										
									
								
							(B)Taxpayers
				described in paragraph
				(1)(B)For purposes of paragraph
				(1))(B)—
								
									
										
											For taxable years beginning in—The
						exemption amount is:
											
										
										
											2010$47,450
											
											2011$48,450
											
											2012$50,350
											
											2013$51,950
											
											2014$53,750
											
											2015$55,550
											
											2016$57,550
											
											2017$59,500
											
											2018$61,700
											
											2019$63,800
											
											2020$66,200.
											
										
									
							.
				(b)Alternative
			 minimum tax relief for nonrefundable credits
				(1)In
			 generalSubsection (a) of section 26 of the Internal Revenue Code
			 of 1986 is amended to read as follows:
					
						(a)Limitation based
				on amount of taxThe aggregate amount of credits allowed by this
				subpart for the taxable year shall not exceed the sum of—
							(1)the taxpayer's
				regular tax liability for the taxable year reduced by the foreign tax credit
				allowable under section 27(a), and
							(2)the tax imposed by
				section 55(a) for the taxable
				year.
							.
				(2)Conforming
			 amendments
					(A)Adoption
			 credit
						(i)Section 23(b) of
			 such Code, as in effect on December 31, 2009, is amended by striking paragraph
			 (4).
						(ii)Section 23(c) of
			 such Code, as in effect on December 31, 2009, is amended by striking paragraphs
			 (1) and (2) and inserting the following:
							
								(1)In
				generalIf the credit allowable under subsection (a) for any
				taxable year exceeds the limitation imposed by section 26(a) for such taxable
				year reduced by the sum of the credits allowable under this subpart (other than
				this section and sections 25D and 1400C), such excess shall be carried to the
				succeeding taxable year and added to the credit allowable under subsection (a)
				for such taxable
				year.
								.
						(iii)Section 23(c) of
			 such Code, as in effect on December 31, 2009 amended by redesignating paragraph
			 (3) as paragraph (2).
						(B)Child tax
			 credit
						(i)Section 24(b) of
			 such Code is amended by striking paragraph (3).
						(ii)Section 24(d)(1)
			 of such Code is amended—
							(I)by striking
			 section 26(a)(2) or subsection (b)(3), as the case may be, each
			 place it appears in subparagraphs (A) and (B) and inserting section
			 26(a), and
							(II)by striking
			 section 26(a)(2) or subsection (b)(3), as the case may be in the
			 second last sentence and inserting section 26(a).
							(C)Credit for
			 interest on certain home mortgagesSection 25(e)(1)(C) of such
			 Code is amended to read as follows:
						
							(C)Applicable tax
				limitFor purposes of this paragraph, the term applicable
				tax limit means the limitation imposed by section 26(a) for the taxable
				year reduced by the sum of the credits allowable under this subpart (other than
				this section and sections 23, 25D, and
				1400C).
							.
					(D)Savers'
			 creditSection 25B of such Code is amended by striking subsection
			 (g).
					(E)Residential
			 energy efficient propertySection 25D(c) of such Code is amended
			 to read as follows:
						
							(c)Carryforward of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by section 26(a) for such taxable year reduced
				by the sum of the credits allowable under this subpart (other than this
				section), such excess shall be carried to the succeeding taxable year and added
				to the credit allowable under subsection (a) for such succeeding taxable
				year.
							.
					(F)Certain plug-in
			 electric vehiclesSection 30(c)(2) of such Code is amended to
			 read as follows:
						
							(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
							.
					(G)Alternative
			 motor vehicle creditSection 30B(g)(2) of such Code is amended to
			 read as follows:
						
							(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
							.
					(H)New qualified
			 plug-in electric vehicle creditSection 30D(c)(2) of such Code is
			 amended to read as follows:
						
							(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
							.
					(I)Cross
			 referencesSection 55(c)(3) of such Code is amended by striking
			 26(a), 30C(d)(2), and inserting 30C(d)(2).
					(J)Foreign tax
			 creditSection 904 of such Code is amended by striking subsection
			 (i) and by redesignating subsections (j) , (k), and (l) as subsections (i),
			 (j), and (k), respectively.
					(K)First-time home
			 buyer credit for the District of ColumbiaSection 1400C(d) of
			 such Code is amended to read as follows:
						
							(d)Carryforward of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by section 26(a) for such taxable year reduced
				by the sum of the credits allowable under subpart A of part IV of subchapter A
				(other than this section and section 25D), such excess shall be carried to the
				succeeding taxable year and added to the credit allowable under subsection (a)
				for such taxable
				year.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			5.Maximum corporate
			 income tax rate reduced to 25 percent
			(a)In
			 generalParagraph (1) of
			 section 11(b) of the Internal Revenue Code of 1986 is amended by striking
			 but does not exceed $75,000 and all that follows and inserting a
			 period.
			(b)Personal Service
			 CorporationsParagraph (2) of
			 section 11(b) of such Code is amended by striking 35 percent and
			 inserting 25 percent.
			(c)Conforming
			 Amendments
				(1)Subsection (a) of section 1201 of such Code
			 is amended by striking 35 percent each place it appears and
			 inserting 25 percent.
				(2)Paragraphs (1) and
			 (2) of section 1445(e) of such Code are each amended by striking 35
			 percent and inserting 25 percent.
				(d)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
